     Case 2:21-cv-00389-KJD-DJA Document 11
                                         10 Filed 04/07/21
                                                  04/06/21 Page 1 of 3



 1   TROUTMAN PEPPER
     HAMILTON SANDERS LLP
 2   Kevin F. Kieffer
     Nevada Bar Number 7045
 3
     5 Park Plaza, Suite 1400
 4   Irvine, CA 92614
     Telephone: (949) 622-2708
 5   Facsimile: (949) 769-2056
     Email: Kevin.Kieffer@troutman.com
 6   Attorney for Ally Financial Inc.
 7
      Gary E. Schnitzer
 8    Nevada Bar Number 395
      KRAVITZ, SCHNITZER JOHNSON
 9    WATSON & ZEPPENFELD, CHTD.
      8985 S. Eastern Avenue, Suite 200,
10    Las Vegas, NV 89123
      Telephone: (702) 222-4142
11
      Facsimile: (702) 362-2203
12    Email: gschnitzer@ksjattorneys.com
      Designated Attorney pursuant to LR IA 11-1(b)(2)
13    for Ally Financial Inc.
14
                               UNITED STATES DISTRICT COURT
15                                  DISTRICT OF NEVADA
16
     JOSE M. CARRION CASSILLAS
17                                                  Case No.: 2:21-cv-00389-KJD-DJA
18                       Plaintiff,
       v.
19
     ALLY FINANCIAL INC., a foreign                 STIPULATION AND ORDER TO
20   corporation; EQUIFAX INFORMATION               EXTEND TIME TO ANSWER OR
     SERVICES, LLC, a foreign limited-liability     OTHERWISE PLEAD
21
     company; EXPERIAN INFORMATION
     SOLUTIONS, INC., a foreign corporation;        (FIRST REQUEST)
22

23                      Defendants.
24

25

26
27

28
     Case 2:21-cv-00389-KJD-DJA Document 11
                                         10 Filed 04/07/21
                                                  04/06/21 Page 2 of 3



 1           Pursuant to Local Rule IA 6-1 of the United States District Court for the District of

 2   Nevada, Defendant ALLY FINANCIAL INC. (“Defendant”) and Plaintiff JOSE M. CARRION

 3   CASILLAS (“Plaintiff”), by and through their respective counsel, hereby stipulate as follows:

 4           1.     Plaintiff filed his Complaint on March 9, 2021;

 5           2.     Defendant was served with the Complaint on March 16, 2021;

 6           3.     Defendant’s deadline to answer or respond to Plaintiff’s Complaint is April 6,

 7   2021;

 8           4.     Defendant has requested, and Plaintiff has consented to, an additional thirty (30)

 9   days for Defendant to file an Answer or otherwise respond to the Complaint;

10           5.     An additional thirty (30) days for Defendant to answer or respond to Plaintiff’s

11   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

12   any party;

13           6.     Good cause exists to grant the stipulation as the additional thirty (30) days are

14   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

15   review of all relevant documents;

16           7.     Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

17   Defendant shall have up to and including May 6, 2021 to file a responsive pleading to Plaintiff’s

18   Complaint.

19   8.      WHEREAS, this is the first request by the Parties seeking such extension;

20           THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

21   STIPULATED AND AGREED by and between the Parties as follows:

22   //

23   //

24   //

25   //

26   //

27   //

28

                                                     -2-
                   Case 2:21-cv-00389-KJD-DJA Document 11
                                                       10 Filed 04/07/21
                                                                04/06/21 Page 3 of 3



               1          Defendant ALLY FINANCIAL INC. shall have up to and including May 6, 2021 to file

               2   an Answer or Otherwise Plead to Plaintiff’s Complaint.

               3
                          IT IS SO STIPULATED.
               4

               5

               6    DATED this 6th day of April, 2021

               7

               8     /s/ Gary E. Schnitzer                              /s/ Kevin F. Kieffer
                     Gary E. Schnitzer, Esq.
               9                                                        Kevin F. Kieffer
                     Nevada Bar No. 395
                     KRAVITZ SCHNITZER JOHNSON                          Nevada Bar Number 7045
              10                                                        TROUTMAN PEPPER
                     WATSON & ZEPPENFELD, CHTD.
              11     8985 S. Eastern Ave. Suite 200                     HAMILTON SANDERS LLP
                     Las Vegas, NV 89123                                5 Park Plaza, Suite 1400
              12     Telephone: (702) 222-4142                          Irvine, CA 92614
                     Facsimile: (702) 362-2203                          Telephone: (949) 622-2708
              13                                                        Facsimile: (949) 769-2056
                     Email: gschnitzer@ksjattorneys.com
                     Attorney for Ally Financial Inc.                   Email: Kevin.Kieffer@troutman.com
              14
                                                                        Attorney for Ally Financial Inc.
              15

              16    /s/ Kevin Hernandez
                    Kevin Hernandez, Esq.
              17    Nevada Bar No. 12594
                    LAW OFFICE OF KEVIN L. HERNANDEZ
              18
                    8872 S. Eastern Avenue, Suite 270
              19    Las Vegas, Nevada 89123
                    Telephone: (702) 563-4450
              20    Facsimile: (702) 552-0408
                    kevin@kevinhernandezlaw.com
              21    Attorneys for Plaintiff Jose M. Carrion Casillas
              22

              23                                                IT IS ORDERED.

              24                                                           7th
                                                                DATED this _____ day of April, 2021
              25

              26
                                                                _______________________________
              27                                                United States Magistrate Judge

              28

                                                                  -3-
114657756v1
